
	
		II
		110th CONGRESS
		1st Session
		S. 560
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 13, 2007
			Mr. Salazar (for
			 himself, Mr. Chambliss,
			 Mr. Isakson, and
			 Mr. Pryor) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To create a Rural Policing Institute as
		  part of the Federal Law Enforcement Training Center.
	
	
		1.Rural Policing Institute
			(a)In generalThere is established a Rural Policing
			 Institute, which shall be administered by the Office of State and Local
			 Training of the Federal Law Enforcement Training Center (based in Glynco,
			 Georgia), to—
				(1)evaluate the needs of law enforcement
			 agencies of units of local government and tribal governments located in rural
			 areas;
				(2)develop expert training programs designed
			 to address the needs of rural law enforcement agencies regarding combating
			 methamphetamine addiction and distribution, domestic violence, law enforcement
			 response related to school shootings, and other topics identified in the
			 evaluation conducted under paragraph (1);
				(3)provide the training programs described in
			 paragraph (2) to law enforcement agencies of units of local government and
			 tribal governments located in rural areas; and
				(4)conduct outreach efforts to ensure that
			 training programs under the Rural Policing Institute reach law enforcement
			 officers of units of local government and tribal governments located in rural
			 areas.
				(b)CurriculaThe training at the Rural Policing
			 Institute established under subsection (a) shall be configured in a manner so
			 as to not duplicate or displace any law enforcement program of the Federal Law
			 Enforcement Training Center in existence on the date of enactment of this
			 Act.
			(c)DefinitionIn this section, the term
			 rural means area that is not located in a metropolitan statistical
			 area, as defined by the Office of Management and Budget.
			(d)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this section (including for
			 contracts, staff, and equipment)—
				(1)$10,000,000 for fiscal year 2008;
			 and
				(2)$5,000,000 for each of fiscal years 2009
			 through 2013.
				
